Citation Nr: 0431257	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran filed a timely Substantive Appeal 
following a February 1996 rating decision denying service 
connection for post-traumatic stress disorder (PTSD), to 
include the question of whether the regional office 
closed the appeal.

2.  Entitlement to service connection for PTSD.

REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law

WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from March 1964 to 
December 1965.  He lost 98 days of his service under 10 
U.S.C. § 972 from August 19, 1965 to November 23, 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina - which, in part, denied service connection for 
PTSD.  A May 1999 Board decision denied service connection 
for a psychiatric disorder as secondary to exposure to 
herbicide agents, dioxins, and pesticides.  But the Board 
remanded the issue of entitlement to service connection for 
PTSD to the RO to address whether the veteran had filed a 
timely Substantive Appeal (VA Form 9) concerning this claim.  
Subsequently, a hearing before the Board on this issue was 
cancelled.  Then a July 2000 Board decision dismissed the 
claim because it determined the veteran had not filed a 
timely Substantive Appeal - meaning the Board did not have 
jurisdiction to consider the claim on the merits.  The 
veteran appealed the Board's decision to the Untied States 
Court of Appeals for Veterans Claims (CAVC/Court).  In a June 
2002 Order, pursuant to a Joint Motion for Remand (JMR), the 
Court vacated the Board's July 2000 decision and remanded the 
case to address whether correspondence received in December 
1996 was adequate to constitute a valid Substantive Appeal.

Then, after the veteran and his attorney, in substance, 
waived the right to submit additional evidence and testimony, 
the Board entered a decision in April 2003 again dismissing 
the claim - holding that even liberally construed the 
December 1996 Statement in Support of Claim (VA Form 21-4138) 
was inadequate to constitute a valid Substantive Appeal.  
Consequently, absent a timely and adequate Substantive 
Appeal, the Board did not have jurisdiction to address the 
merits of the claim.



That April 2003 Board decision also was appealed to the 
Court.  And the Court entered an Order in August 2004, 
pursuant to an August 2004 JMR, vacating the April 2003 Board 
decision and remanding the case to the Board.  The August 
2004 JMR stipulated that on Remand the Board was to 
determine, in light of holdings of the Court in Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) and Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993), whether the "RO 
'closed' the appeal prior to the submission of Appellant's VA 
Form 9 received in June 2, 1998."  The JMR further indicated 
that, in addressing this matter, the Board should discuss the 
April 1998 RO hearing, the Supplemental Statement of the Case 
(SSOC) of May 1998, and the August 1998 Board hearing, each 
of which addressed the claim for service connection for PTSD 
on the merits.

In the May 1999 Board decision it was noted that, during his 
August 1998 personal hearing, the veteran had raised the 
issue of his purported entitlement to service connection for 
gastroesophageal reflux disease (GERD) as secondary to 
exposures to herbicides, dioxins, and pesticides.  And since 
the RO had not adjudicated this additional claim, the Board 
referred it to the RO for appropriate development and 
consideration.  It still does not appear, however, the RO has 
yet adjudicated this matter, so it is again referred to the 
RO.  Also, it appears the veteran is seeking service 
connection for Peyronie's disease, so this matter is also 
referred to the RO for initial consideration.  

Unfortunately, further development is needed before the Board 
can decide the claim for service connection for PTSD on the 
merits.  So this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  The RO notified the veteran by letter in February 1996 of 
a rating decision that month denying his claim for service 
connection for PTSD.  

2.  Following a timely September 1996 Notice of Disagreement 
(NOD), initiating an appeal of that February 1996 denial, the 
RO sent the veteran a Supplemental Statement of the Case 
(SSOC) on November 19, 1996.

3.  A statement in support of his claim (VA Form 21-4138), 
received from the veteran on December 23, 1996, requested the 
RO to consider duplicative evidence that he already had 
submitted.

4.  Thereafter, the RO did not formally close the appeal and 
the veteran's VA Form 9 was received in March 1998, 
perfecting the appeal to the Board.


CONCLUSION OF LAW

Because the RO did not formally close the appeal after the 
expiration of the time period for perfecting an appeal, the 
June 1998 VA Form 9 was timely for the purpose of perfecting 
the appeal from the February 1996 RO denial of service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.34, 20.200, 20.202, 20.302, 20.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOCs) may satisfy this requirement).  

Recently, the Court revisited the notice requirements imposed 
upon VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing it's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)).  The Court addressed both the timing and content of 
these notice requirements.  Id. at 120 21.  Even more 
recently, in VAOPGCPREC 7-2004 (July 16, 2004), VA's Office 
of General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

Here, the rating decision appealed was in February 1996, 
prior to the enactment of the VCAA.  So notification of the 
requirements of the VCAA prior to its enactment, in 
accordance with the holding in Pelegrini II, simply was not 
possible.  

Nevertheless, in light of the favorable outcome with respect 
to the issue of whether the veteran filed a timely 
Substantive Appeal following the February 1996 RO rating 
decision in question, there can be no possible prejudice to 
him in going ahead and adjudicating this aspect of his claim 
for service connection for PTSD at this juncture.  Delaying 
this favorable result would serve no useful purpose.  
Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  So a remand for VCAA 
compliance is unnecessary (at least with respect to the issue 
of whether the veteran filed a timely Substantive Appeal 
following the February 1996 RO decision in question) because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

And as for the claim for service connection for PTSD on the 
merits, consideration of whether there has been compliance 
with the VCAA's preliminary notice and duty to assist 
provisions will be addressed once the RO has had the 
opportunity to complete the necessary development discussed 
in the remand below.  A decision on this matter at this 
juncture would be a bit premature.



Background

The RO denied the veteran's claim for service connection for 
PTSD in a February 1996 rating decision.  The RO sent him a 
letter on February 27, 1996, notifying him of that decision 
and apprising him of his procedural and appellate rights in 
the event that he elected to appeal to the Board.  He filed a 
timely NOD in September 1996.  The RO then sent him a SSOC on 
November 19, 1996, which addressed the issue of service 
connection for PTSD on the merits and which again apprised 
him of his procedural and appellate rights in the event that 
he elected to "perfect" his appeal of this claim to the Board 
by submitting a timely Substantive Appeal (e.g., a VA Form 9 
or equivalent statement containing the essential 
information).  

Subsequently, a VA Form 9 was received in November 1996 and a 
Statement in Support of Claim (VA Form 21-4138) was received 
in December 1996.  Neither submission addressed the issue of 
service connection for PTSD.

Then, the veteran submitted another VA Form 21-4138, signed 
and dated on December 17, 1996, which the RO received on 
December 23, 1996.  On that form, he stated, in regards to 
his alleged stressor of being endangered in Germany by wild 
boars, that "[i]n looking through my paperwork that you 
forwarded to me, I noticed that you did not have the first 18 
pages of my stressor letter dated [September 20, 1995,] so I 
have attached them.  Please take these into consideration.  
My sergeant kept taunting me & asking if I were (sic) scared 
'of those little pigs'.  As you can see these hideous boars 
are not just 'little pigs' (see attached article)." 

In a January 30, 1997, letter the RO informed the veteran 
that it had the information on file which he had provided and 
that this particular evidence already had been considered.  

A statement (VA Form 646) from the veteran's then current 
representative, dated and received in May 1997, addressed, in 
part, the issue of service connection for PTSD.

In March 1998 the veteran filed a VA Form 9, also addressing, 
in part, the issue of service connection for PTSD.

On file, as well, is an unsigned VA Form 646 dated in March 
1998, but it does not specify which issues were being 
addressed.  

The veteran testified at the RO before a local Hearing 
Officer in April 1998 that he had previously written a 30-
page letter explaining his stressors but had received 
18 pages back.  He also reiterated that, when wild pigs 
overran his position in Germany, his sergeant asked whether 
he was "scared of these little pigs."  (see page 3 of the 
transcript).  

The RO issued a SSOC in May 1998 discussing, in part, the 
veteran's claim for service connection for PTSD.  

Another VA Form 9 was received on June 21, 1998, addressing 
all of the issues mentioned in the May 1998 SSOC.  

The veteran testified at another hearing in August 1998, but 
this time before a Veterans Law Judge (Member of the Board).  
His testimony and the questions presented and framed at the 
hearing addressed his entitlement to service connection for 
PTSD on the merits.  

Governing Laws and Regulations

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2004).  

Questions concerning the timeliness and/or adequacy of 
response to a SOC shall be determined by the Board.  38 
U.S.C.A. § 7105(d)(3) (West 2004). 



Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a SOC.  38 C.F.R. 
§ 19.34 (2004).  

All claimants have the right to appeal a determination made 
by the RO that the Board does not have jurisdictional 
authority to review a particular issue.  This includes 
questions relating to the timely filing and adequacy of the 
NOD and Substantive Appeal.  Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decisions with respect to its jurisdiction.  
38 C.F.R. § 20.101(c) (2004).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including but not limited to, determining whether NODs and 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the RO 
addressed such questions(s).  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2004).  

A claimant must file the substantive appeal within 60 days 
from the date the SOC was mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2004).  



Additionally, if a claimant has not yet perfected an appeal 
and a SSOC is issued in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 20.302(c) (2004) 
require that VA give the claimant at least 60 days from the 
mailing date of the SSOC to respond and perfect an appeal 
with respect to the additional issue, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  VAOPGCPREC 9-97 (February 11, 1997).  

Analysis

The specific issue to be addressed in this decision is 
whether, and assuming the December 1996 Statement in Support 
of Claim (VA Form 21-4138) was not adequate to be a 
Substantive Appeal, the RO closed the appeal.  This issue is 
framed in light of the holdings of the Court in Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557 (2003) and Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).  

In Rowell v. Principi, 4 Vet. App. 9, 17 (1993) it was held 
that:

[t]he biggest difference between the filing 
requirements for the NOD and the 1-9 Appeal [now VA 
Form 9], however, is that failure to file a timely 
1-9 does not automatically foreclose an appeal, 
render a claim final, or deprive the [Board] of 
jurisdiction.  Statutory section 7105(d)(3) and 
regulation [38 C.F.R.] § 19.124 (replaced by 
§ 20.302(b)) provide that an RO may close an appeal 
for failure to respond to the SOC.  However, the 
statute and regulations do not require an RO to 
close a claim in that situation; nor do they 
provide that the claim will become final if the 
claimant fails to file a timely 
1-9 Appeal.  



In Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) 
it was held that: 

Of controlling significance in this instance, and 
contrary to the decision of the Board, this Court 
has held that the "[f]ailure to file a timely 
[Substantive] Appeal does not automatically 
foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Here, as in 
Rowell, "because there is no indication that the 
RO 'closed' the appeal for failure to file a 
timely [Substantive] Appeal, and because it 
appears to have treated the veteran's [March 25, 
1994,] filing as timely, there is no problem, with 
regard to the timeliness of the filing of the 
[Substantive] Appeal, which would deprive the 
Board of jurisdiction over this case as an 
original claim."  Id. at 17-18; see also Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996); Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (in Rowell, there was 
an implicit waiver by the Board of the timely 
filing of the VA Form 1-9).  

In this particular case at hand, it is clear that when the 
veteran did not file a timely Substantive Appeal the RO did 
not close the appeal.  Rather, while the RO had the option 
and authority to close the appeal, it did not.  To the 
contrary, as in Gonzalez-Morales, ibid, it continued to treat 
the claim for service connection for PTSD as being open and 
the subsequent filing of the VA Form 9 in March 1998 
as timely.  In fact, the question of perfecting the claim for 
service connection for PTSD by the timely filing of a 
Substantive Appeal was first addressed by the Board, and not 
the RO, in its May 1999 remand.  That was after the veteran 
had filed the VA Form 9 in March 1998.  So, as in Gonzalez-
Morales, ibid, it must be concluded that "there is no 
problem, with regard to the timeliness of the filing of the 
[Substantive] Appeal, which would deprive the Board of 
jurisdiction over this case as an original claim."  
Gonzalez-Morales, Id.  

Accordingly, the Board concludes, with the favorable 
resolution of all reasonable doubt in the veteran's favor 
(see 38 C.F.R. § 3.102), that the appeal from the February 
1996 denial of service connection for PTSD was perfected in a 
timely manner, so the Board has jurisdiction to address the 
merits of this claim.  


ORDER

The veteran perfected a timely appeal from the February 1996 
RO rating decision denying service connection for PTSD.  His 
appeal, to this limited extent, is granted subject to the 
further development of the claim below.


REMAND

The veteran's service medical records (SMRs) are unremarkable 
for signs or objective clinical indications of psychiatric 
disability, except that he was given an administrative 
discharge due to a chronic emotionally unstable personality.  
The May 1999 Board decision noted, in part, that an April 
1987 psychiatric evaluation found the veteran had organic 
brain syndrome (OBS) and epilepsy probably due to a post-
service automobile accident.  

Since the RO last adjudicated the claim for service 
connection for PTSD on the merits the veteran has submitted 
numerous additional records, although many of them appear to 
be mere duplicates of documents already on file.

Also, a review of the several claims files indicates the 
veteran is receiving benefits from the Social Security 
Administration (SSA), apparently disability benefits.  
It does not appear, however, that the medical records 
underlying the award of these benefits are on file.  So they 
must be obtained.  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

As noted on page 15 in the March 2004 Brief of the Appellant 
to the Court, the veteran has alleged that he has PTSD 
because of attacks on him by wild boars in Germany while he 
was running wire.  Other statements by the veteran on file 
suggest that he also alleges having PTSD due to alleged 
mistreatment by his military superiors.  Since he is 
represented by an attorney, the RO should request that he 
and his counsel provide all information about treatment or 
evaluation since service for psychiatric-related illness, 
and he should provide more specific information (the who, 
what, where, when, etc.) concerning his claimed PTSD 
stressor(s).

Concerning the latter, the veteran did not engage in combat.  
And he has not provided sufficient details concerning his 
purported stressor(s) - including the names of persons, 
complete unit assignments to the company level, and date 
span of week, month, and year (preferably at least within a 
3-month span) of any events or alleged incidents in order to 
request supporting corroboration from the U. S. Armed 
Services Center for Unit Records Research (USASCURR).  
Insofar as the incidents alleged, the veteran has reported 
being traumatized by wild pigs in Germany, but such an event 
- even if true - simply cannot be documented by USASCURR.  
Nevertheless, to provide him the full scope of due process 
and evidentiary development under the VCAA, an attempt 
should be made to verify any of his stressors that are 
verifiable.

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  (Note:  this 
VCAA notification and development must be 
specifically concerning the claim for service 
connection for PTSD on the full merits)



2.  With this in mind, ask the veteran to clarify 
whether all private clinical records are now on 
file.  For any such records that are not on file, 
request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has 
not previously submitted. 

3.  Also request that the veteran set forth 
clearly and concisely all claimed stressful 
events that he alleges occurred during his 
military service.  This should include the dates 
and places of the occurrences (preferably at 
least within a 3-month span), the units to which 
he was assigned at such times, and the names of 
others who were involved, injured or killed.  

4.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  



5.  Prepare a letter asking the USASCURR to 
provide any available information that might 
corroborate the veteran's alleged stressors.  
Send USASCURR copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  Also send USASCURR copies of 
any documents in which the veteran's alleged 
stressors are described.  Specifically ask 
USASCRUR or, if necessary, the National Personnel 
Records Center (NPRC) for any incident or 
casualty reports or police reports or other 
records that might document the incidents 
alleged.

6.  When the above development has been completed 
to the extent possible, schedule the veteran for 
a VA psychiatric examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each psychiatric 
disorder, other than a personality disorder, 
which he currently has.  The summary of verified 
stressors, if any, should be directed to the 
attention of the VA examiner.  

Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder that may exist.  

A medical opinion also is needed to either 
confirm or rule out a diagnosis of PTSD.  If the 
veteran has PTSD, the VA examiner must indicate 
whether it is due to a verified stressor in 
service.  If so, specify the stressor.  If PTSD 
is not diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  Send the claims folders (c-files) to 
the examiner for a review of the veteran's 
pertinent medical history, to facilitate making 
these important determinations.  The rationale 
for all opinions expressed should be discussed.  
The examination report must confirm that the 
claims folder was reviewed. 

7.  Then readjudicate the claim for service 
connection for PTSD on the full merits, in light 
of any additional evidence obtained.  If the 
benefit sought on appeal is not granted to the 
veteran's satisfaction, prepare an SSOC and send 
it to him and his attorney.  Give them time to 
respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



